DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0347762 to Motoyama.
In Reference to Claim 1
Motoyama, Fig.5 and 6, discloses:
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    413
    308
    media_image1.png
    Greyscale

	An exhaust system component structure, having an exhaust passage (22, 23) through which exhaust of an internal combustion engine (15) passes and configured by a plurality of exhaust components (25, 26), the exhaust system component structure comprising: 
	5a first exhaust component (26), having a first passage (23) constituting the exhaust passage; 
	a second exhaust component (25), having a second passage (22) constituting the exhaust passage; and 
	a first fixing surface (36E) provided on the first exhaust component and a second fixing surface (35D) provided on the second exhaust component, the first fixing surface and the second fixing surface 10being fixed so that the first passage and the second passage are in communication with each other, wherein a projection part (48, 48A 49) projecting from the first fixing surface on an outer side (A) of the first passage toward the second exhaust component is provided, the projection part is provided with a protrusion part projecting toward an outer side (A) of 15the exhaust passage, and 
	a groove part (56) is provided at a position facing the protrusion part in the second exhaust component.  

In Reference to Claim 2
Motoyama, discloses: 
	20when the first fixing surface (36e) and the second fixing surface (35D) are fixed to each other, the protrusion part is fit into the groove part at a position on an outer side of the second passage.  
In Reference to Claim 3
Motoyama discloses:
	the first exhaust component 26 is disposed upstream of the second exhaust component 25 in a 25direction in which the exhaust flows, and the second exhaust component is fixed to the first exhaust component, see Fig.9.  
In Reference to Claim 8
Motoyama discloses:

[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    413
    308
    media_image1.png
    Greyscale


	An exhaust system component structure, having an exhaust passage through which 10exhaust of an internal combustion engine (15) passes and configured by a plurality of exhaust components (26, 25), the exhaust system component structure comprising: 
	a first exhaust component (26), having a first passage (36A) constituting the exhaust passage; 
	a second exhaust component (25), fixed to the first exhaust component and having a second passage (35B) constituting the exhaust passage; and 
	15a first fixing surface (36E) provided on the first exhaust component and a second fixing surface (35D) provided on the second exhaust component, the first fixing surface and the second fixing surface being fixed so that the first passage and the second passage are in communication with each other, 
	wherein a projection part (49, 48A, 48) projecting from the first fixing surface on an outer side (A) of the 20first passage toward the second exhaust component is provided, the projection part is provided with a protrusion part (48) projecting toward an outer side of the exhaust passage, a groove part (56) is provided at a position facing the protrusion part in the second exhaust component, and 25when the first fixing surface and the second fixing surface are fixed to each other, the protrusion part is fit into the groove part at a position on an outer side of the second passage, see Fig. 5-9.  

In Reference to Claim 9
Motoyama discloses:
	The first exhaust component 26 is disposed upstream of the second exhaust component 25 in a direction in which the exhaust flows, and the second exhaust component is fixed to the first 5exhaust component 26.  


In Reference to Claim 10
Motoyama discloses:
	wherein the exhaust passage is configured to be cylindrical, the protrusion part is configured to be arc-shaped, 10the groove part is configured to be arc-shaped or circular, a bottom diameter of the groove part is configured to be greater than an outer diameter of the protrusion part, a length of the protrusion part in a width direction orthogonal to a height direction in which the protrusion part projects is smaller than a length between two points intersecting with 15an outer diameter of the protrusion part and a bottom diameter of the groove part in a case where the second exhaust component is moved an amount of a height of the protrusion part. 
In Reference to Claim 12
Motoyama discloses:
	The groove part (56) is provided across an entirety in a direction orthogonal to a direction in 5which the exhaust flows.  
In Reference to Claim 13
Motoyama discloses:
	In order to fasten the first exhaust component and the second exhaust component to each other by using a V-band (67A), a first inclination surface is provided at an outer end part of the first 10exhaust component, and a second inclination surface is provided on an outer end part of the second exhaust component, see Fig.12).



Allowable Subject Matter
Claims 4-7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7, 10 and 11 are objected to allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the protrusion part is configured to be arc-shaped, the groove part is configured to be arc-shaped or circular, 5a bottom diameter of the groove part is configured to be greater than an outer diameter of the protrusion part, a length of the protrusion part in a width direction orthogonal to a height direction in which the protrusion part projects is smaller than a length between two points intersecting with an outer diameter of the protrusion part and a bottom diameter of the groove part in a case where 10the second exhaust component is moved an amount of a height of the protrusion part.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4 and 10; 
The prior art of record does not teach “the groove part is configured to be arc-shaped or circular, and in a case where a bottom diameter of the groove part is set as Di, an outer diameter of the protrusion part is set as D2, and a length of a movement when the second exhaust component is detached from the first exhaust component is set as Y, a length X of the protrusion part in a width 25direction orthogonal to a height direction in which the protrusion part projects is defined according to a formula as follows:

    PNG
    media_image2.png
    143
    518
    media_image2.png
    Greyscale

” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746